United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1959
                        ___________________________

                              Leonard N. Anderson

                                      Plaintiff - Appellant

                                         v.

Ed Smith, in his individual capacity and his official capacity for his conduct under
  color of law, in the course and scope of his employment, as a City of St. Paul,
     Department of Safety Inspections Employee; City of St. Paul, a political
                        subdivision of the State of Minnesota

                                    Defendants - Appellees
                                  ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                            Submitted: June 18, 2020
                              Filed: July 29, 2020
                                 [Unpublished]
                                 ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Leonard Anderson and the City of St. Paul have had a long-running dispute
over building-code violations on his property. He eventually sued the City and one
of its inspectors in federal court. His amended complaint contained two sets of
claims: seven total under 42 U.S.C. § 1983 and two more under state law.

       The district court 1 dismissed the federal claims with prejudice, see Fed. R.
Civ. P. 12(b)(6), and declined to exercise supplemental jurisdiction over the state-
law claims, see 28 U.S.C. § 1367(c)(3). Reviewing the dismissal de novo and having
carefully reviewed the record and the parties’ arguments, we agree with the district
court that Anderson’s amended complaint fails to state a federal claim. See Kelly v.
City of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (standard of review). We
accordingly affirm the judgment.2 See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.
      2
       We note that the district court’s order states that “Anderson’s state-law
claims” are dismissed without prejudice, but the judgment itself omits one: a trespass
claim (Claim V). If this is a clerical error, the district court can correct it. See Fed.
R. Civ. P. 60(a).
                                          -2-